DETAILED ACTION
This action is pursuant to the claims filed on October 4, 2019. Claims 1-30 are pending. A first action on the merits of claims 1-30 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30, ln. 2: “comp” should be changed to –comprising—. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 23-27 recite “the cryoablation instrument” in the preamble. However, there is insufficient antecedent basis for said limitation. Applicant should amend the preamble to recite –The ablation instrument--.
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 11-15, 17-21, 23-28 & 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abboud et al. (hereinafter ‘Abboud’, U.S. PGPub. No. 2007/0021741), and further in view of Karmarkar et al. (hereinafter ‘Karmarkar’, U.S. PGPub. No. 2006/0142732).
In regards to independent claim 1 and claims 13-15, 23, 25-26, Abboud discloses an ablation instrument (a cryogenic catheter as shown in Fig. 14) comprising: a longitudinal body (flexible member 24 in Fig. 1) having one or more sidewalls which form a flexible sleeve (wall portion of the flexible member 24, [0065]), the longitudinal body having a proximal end (proximal end 12), a distal end (distal end 22) and a central axis (longitudinal axis of the catheter 14).
Abboud further discloses deforming the longitudinal body from a linear configuration to an arcuate configuration using mechanical and/or electrical devices such as a cord, wire or cable with a steering mechanism into the catheter ([0065], [0125]) but fails to explicitly show how the steering mechanism is incorporated into the catheter. 
Karmarkar teaches an ablation instrument ([0039]) comprising a longitudinal body (catheter tube 14 in Fig. 2) having one or more side walls which form a flexible sleeve (space formed by the inner wall of catheter tube 14; [0024]) and a luminary space (lumen 40 in Fig. 3), wherein the luminary space comprises an inner wall and an outer wall that forms the flexible sleeve (thus meeting claim 23); at least one internal component which is the deflection wire, inserted through the proximal end of the longitudinal body and extending through the luminary space to the distal end (pull wire 28 in Fig. 3 is integral with the sidewall of the catheter tube 14, thus meeting claims 13-15 & 25-26); wherein the internal component is interconnected with a deflection mechanism for controlling the distal end of the longitudinal body such that the distal end is capable of multi-planar movement ([0030]-[0031]: mechanism 32 is connected to the pull wire 28 to control steering of the distal tip of the catheter). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abboud and incorporate the pull wire within a luminary spaced formed within the flexible sleeve as further taught by Karmarkar, thereby arriving at the claimed invention. Doing so allows the pull wire to be formed on the inner surface of the longitudinal body and isolated from the inner lumen formed by the longitudinal body.
In regards to claim 2, Abboud/Karmarkar combination discloses substantially all the limitations of the claim(s) except for multiple internal components including a plurality of deflection wires.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional deflection wires/pull wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additional pull wires that are radially spaced apart along the longitudinal body allows for greater control of the deflection of the distal end of the catheter tip and various distal end shape (e.g. looped shape, arcuate shape, etc.).
In regards to claim 4, Abboud/Karmarkar further discloses wherein the longitudinal body comprises segmented portions, including a multi-segment distal end (bellow-like structure 50 in Fig 5, [0053]).
In regards to claim 5, Abboud/Karmarkar combination discloses substantially all the limitations of the claim(s) except for a plurality of the internal components anchored upon the one or more sidewalls. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional deflection wires/pull wires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additional pull wires that are radially spaced apart along the longitudinal body allows for greater control of the deflection of the distal end of the catheter tip and various distal end shape (e.g. looped shape, arcuate shape, etc.).
In regards to claims 6-7, Abboud/Karmarkar combination discloses a method of utilizing an ablation instrument, comprising the steps of:
providing an ablation instrument according to claim 1 (see the claim mapping of claim 1 above);
positioning the distal end at a tissue site for at least one ablative procedure ([0127]-[0128]: the catheter is guided to a predetermined portion of the patient’s epicardial tissue and positioned adjacent to a predetermined portion of the patient’s epicardial tissue to be cryoablated); and flexibly maneuvering the distal end to precisely treat the tissue site ([0127]: the catheter can be arranged to have a linear tip, a curved tip or an inflatable tip to contact the desired treatment location for cryoablation).
In regards to claim 8, Abboud/Karmarkar combination discloses wherein the ablative procedure includes a step of visualizing placement of the distal end and flexibly positioning the distal end at the tissue site, including visualization techniques using MRI, X-ray or optically integrated cameras ([0116], [0120]).
In regards to claim 11, Abboud/Karmarker combination further discloses wherein the plurality of sidewalls that form the flexible sleeves are slot less (see slotless longitudinal body in Figs. 1-6).
In regards to claims 12 & 24, Abboud/Karmarker combination further discloses wherein the distal end of the longitudinal body is closed and the proximal end has an open configuration (Figs. 3-4 illustrate the closed distal end of the catheter 14; note that the proximal end is open and connects to the controller 16 and the fluid supply 10 to circulate refrigerant).
In regards to claim 17-18, 20 & 27-28, Abboud/Karmarker combination further discloses the distal end is capable of 360 degrees movement about the central axis of the longitudinal body forming a lasso shape (see exemplary distal end of a catheter in Figs. 42A & 42B, [0068], [0078]). 
In regards to claim 19, see the rejection of claim 4 above.
In regards to claim 21, Abboud/Karmarker combination further discloses that the catheter is for cryoablation and thus all the internal components of the catheter is cryo-compatible.
In regards to claim 30, Abboud/Karmarkar/Rudie combination discloses a method of utilizing an ablation instrument, comprising the steps of:
providing an ablation instrument of claim 11 (see the claim mapping of claim 11 above) that further comprises a supply line that directs a cryogen from a supply source to the distal end and a return portion that provides a flow of cryogen back to the supply source ([0066]);
positioning the distal end at a tissue site for at least one ablative procedure ([0127]-[0128]: the catheter is guided to a predetermined portion of the patient’s epicardial tissue and positioned adjacent to a predetermined portion of the patient’s epicardial tissue to be cryoablated); and maneuvering the distal end to the tissue site ([0127]: the catheter can be arranged to have a linear tip, a curved tip or an inflatable tip to contact the desired treatment location for cryoablation);
directing a cryogen from the supply source to the distal end ([0129]);
controlling a flow of cryogen from the supply source to the distal end and back to the supply source ([0129]: closed loop arrangement where refrigerant is recycled through the catheter);
segmenting control of the distal end mechanically or through the step of controlling the flow of cryogen ([0127]: the catheter can be arranged to have a plurality of cooling segments shown as the thermally transmissive regions 34 and control/direct the refrigerant to these regions to provide a desired cryoablation treatment).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abboud and Karmarkar, and further in view of Cox et al. (hereinafter ‘Cox’, U.S. PGPub. No. 2009/0171335).
In regards to claim 3, Abboud/Karmarkar combination discloses the invention substantially as claimed in claim 1 and discussed above. However, Abboud/Karmarkar combination does not disclose wherein an electrical response wire comprises shape memory alloys to facilitate contraction or expansion of the electrical response wire.
Cox teaches a cryoablation system comprising a cryosurgical probe ([0019]). Specifically, Cox teaches cryosurgical probe comprises of an electrical response wire (delivery tube 66 and 76 in Fig. 6 are malleable and comprises NiTi or shape memory alloy, [0082]). Cox explains that it is highly advantageous to provide malleable wires/tubes in cryoablation system so as to permit reshaping and bending of the wires/tube for easier access to anatomical areas that are difficult to reach, such as pulmonary vein ([0081]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Lentz to incorporate shape memory alloys for bending or flexing or expanding or contracting the ablation instrument for easier access to anatomical areas that are difficult to reach.
Claims 9-10, 16, & 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lentz as applied to claim 1 in view of Rudie et al. (hereinafter ‘Rudie’, U.S. Pat. No. 6,161,049).
In regard to claim 9, 16 & 29, Abboud/Karmarkar combination discloses the invention substantially as claimed in claim 1 and discussed above. Abboud/Karmarkar combination further discloses that the ablation instrument is a cryo-ablation instrument (abstract, a cryogenic catheter as shown in Fig. 14).
However, Abboud/Karmarkar combination does not to disclose that the luminary space includes a supply line/cryoline that directs a cryogen from a supply source to the distal end and a return portion which provides flow of cryogen back to the supply source.
Rudie teaches an ablation catheter and a plurality of lumens along a longitudinal body of a catheter (lumens 66 & 67 in Figs. 5 & 6) to deliver and return cooling fluid to and from a distal end of the catheter. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cryoablation catheter of Abboud and provide additional luminary space integral to the flexible sleeve so as to deliver and return cooling/cryogen fluid as taught by Rudie. Doing so allows for an integral catheter device without the use of multiple tubes within the catheter device. wherein the longitudinal body comprises segmented portions, including a multi-segment distal end.
In regards to claim 10, Abboud/Karmarkar/Rudie combination discloses a method of utilizing an ablation instrument, comprising the steps of:
providing an ablation instrument of claim 9 (see the claim mapping of claim 9 above);
positioning the distal end at a tissue site for at least one ablative procedure ([0127]-[0128]: the catheter is guided to a predetermined portion of the patient’s epicardial tissue and positioned adjacent to a predetermined portion of the patient’s epicardial tissue to be cryoablated); and maneuvering the distal end to the tissue site ([0127]: the catheter can be arranged to have a linear tip, a curved tip or an inflatable tip to contact the desired treatment location for cryoablation);
directing a cryogen from the supply source to the distal end ([0129]);
controlling a flow of cryogen from the supply source to the distal end and back to the supply source ([0129]: closed loop arrangement where refrigerant is recycled through the catheter);
segmenting control of the distal end mechanically or through the step of controlling the flow of cryogen ([0127]: the catheter can be arranged to have a plurality of cooling segments shown as the thermally transmissive regions 34 and control/direct the refrigerant to these regions to provide a desired cryoablation treatment).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abboud and Karmarkar as applied to claim 1 above, and further in view of Littrup et al. (hereinafter ‘Littrup’, U.S. PGPub. No. 2005/0261753).
In regards to claim 22, Abboud/Karmarkar combination discloses the invention substantially as claimed in claim 1 and discussed above but fails to disclose that the cryogen is supercritical nitrogen.
Littrup teaches an ablation device (cryogenic system in Fig. 2A) comprising a cryoprobe that is compatible with supercritical nitrogen ([0003], [0005], [0045]). Littrup explains that the use of a liquefied gas, such as supercritical nitrogen allows the diameter of tube, catheter or probe to be thinner ([0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the refrigerant of Abboud/Karmarkar combination provide supercritical nitrogen to perform the cryoablation as taught by Littrup so that even with a small diameter cryoablation instrument, the tissue is effectively cryoablated with the liquified gas circulating through the cryocatheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/15/2022